Title: To George Washington from Christopher Hardwick, 11 July 1758
From: Hardwick, Christopher
To: Washington, George



Honble Colo.
Bullskin July the 11th 1758.

This Serves to inform you that all’s Well Since you left this or my seeing you last. Likewise Serves to inform you of the great Drought Since then, that I have not had a Season to Plant one Single Plant. Every thing fit to Burn up with heat if any should offer though late I Shall use my best Industry that Way. The Wheat is now Ripe which Shall be laid up as soon and as Safe as Possible. I am at a loss in regard to the hands after harvest is over if there’s no Tobo Made Should be glad of Advice whether to let or Agree with Mr Stephen’s About them to Cut Wood as I am very Willing to do the best I can—I Should be glad to know

when to let the two Pigs loose which you had of Mr Dick they are grown very large. I conclude with the greatest regard Your honours Most humble Servant

Christopher Hardwick

